DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the reply filed January 7, 2021, the applicant amended claims 1, 4, 5, 7, 8, 21, 22, 29, and 34-36. 
The applicant cancelled claims 2 and 3. 
The applicant added claims 77 and 78. 
Currently claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, 77, and 78. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 77 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp (U.S. Patent No. 10,125,565).
Regarding Claim 1, Fripp discloses a dissolvable composition comprising: 

Coating layers (60) disposed on outer surfaces of the Core particles (52), the Coating layers (60) comprising a second material (Column 14: lines 30-55); and 
A third material (53 or 63), wherein the third material (53 or 63) is in the form of coating layers disposed on outer surfaces of the second material (Column 14: lines 30-55) or particles mixed with the Core particles (52); 
Wherein the third material (53 or 63) is reactive with water to form an electrolyte (Column 12: lines 4-21), wherein the first material (Column 10: line 61 - Column 11: line 7) and the second material (Column 14: lines 30-55) are electrochemically different such that the first material (Column 10: line 61 - Column 11: line 7) and the second material (Column 14: lines 30-55) react in the presence of water and electrolyte (Column 12: lines 4-21)s in a galvanic reaction (Column 9: lines 9-24), and wherein the first material (Column 10: line 61 - Column 11: line 7) forms an anode in the galvanic reaction (Column 9: lines 9-24) and the second material (Column 14: lines 30-55) forms a cathode in the galvanic reaction (Column 9: lines 9-24).
Regarding Claim 4, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is in the form of the particles that are mixed with the Core particles (52)
Regarding Claim 5, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is in the form of Coating layers (60) disposed on outer surfaces of the second material (Column 14: lines 30-55).
Regarding Claim 7, Fripp discloses the composition of claim 1, wherein the Core particles (52) comprise Mg or an alloy or ceramic thereof, Al or an alloy or ceramic thereof, Zn or an alloy or ceramic thereof , or Cu or an alloy ceramic thereof (Column 10: lines 37-60), wherein the Coating layers (60) of the second material (Column 14: lines 30-55) comprise Ni or an alloy thereof, Fe or an alloy thereof, Ti or an alloy thereof, or a refractory metal or an alloy thereof (Column 14: lines 17-29); and Response to Non-Final OA mailed 10-07-2020wherein the third material (53 or 63) comprises NaCl, CaCi, KCl, MgCl, or HCl (Column 12: lines 4-37).
Regarding Claim 8, Fripp discloses The composition of claim 1, wherein the first material (Column 10: line 61 - Column 11: line 7) forms from 60 to 98.5 weight percent (wt.%) of the composition, wherein the second material (Column 14: lines 30-55) forms from 0.5 to 30 wt.% of the composition, and wherein the third material (53 or 63) forms from 0.5 to 35 wt.% of the composition, each based on a total weight of the composition (Column 9: lines 9-24).
Regarding Claim 11, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is chloride-based salt (Column 12: lines 4-37).
Regarding Claim 12, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is an acid former (Column 12: lines 4-37).
Regarding Claim 13, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is an alkali metal salt or an alkaline earth metal salt (Column 12: lines 4-37).
Regarding Claim 14, Fripp discloses the composition of claim 1, wherein the third material (53 or 63) is a chloride, an oxide, or a nitride (Column 12: lines 4-37).
Regarding Claim 17, Fripp discloses the composition of claim 1, wherein the galvanic reaction (Column 9: lines 9-24) occurs at a pH below 11 (Column 12: lines 4-37).
Regarding Claim 19, Fripp discloses the composition of claim 1, wherein the galvanic reaction (Column 9: lines 9-24) occurs upon contact with distilled water Column 12: lines 4-37).
Regarding Claim 21, Fripp discloses the composition of claim 1, wherein the Core particles (52) comprise  Mg-Core particles (52) wherein the Coating layers (60) of the second material (Column 14: lines 30-55) comprise n-inner layer coatings of Ni disposed about the Mg-Core particles (52), and wherein Coating layers (60) of Al are disposed about the inner layer coatings of Ni as a fourth material of the composition (Column 10: line 61 – Column 11: line 8)(Column 13: lines 32-48).
Regarding Claim 22, Fripp discloses the composition of claim 21, wherein the third material (53 or 63) is in the form of Coating layers (60) of a chloride salt disposed about the Coating layers (60) of Al
Regarding Claim 24, Fripp discloses the composition of claim 22, wherein the chloride salt particles are coated with Ni, Cu, Al, or Mg (Column 12: lines 4-37).
Regarding Claim 29, Fripp discloses a method comprising: providing a core particle comprising a first material (Column 10: line 61 - Column 11: line 7); applying one or more coatings onto the core particle, wherein the one or more coatings comprise at least a second material (Column 14: lines 30-55), forming a coated core particle; and 

Wherein the core particle and at least one coating thereon are electrochemically different such that the core particle and the at least one coating react in a galvanic reaction (Column 9: lines 9-24) the presence of water and electrolyte (Column 12: lines 4-21)s, and wherein the third material (53 or 63) is reactive with water to form an electrolyte (Column 12: lines 4-21), and wherein the first material (Column 10: line 61 - Column 11: line 7) forms an anode in the galvanic reaction (Column 9: lines 9-24) and the second material (Column 14: lines 30-55) forms a cathode in the galvanic reaction (Column 9: lines 9-24).
Regarding Claim 77, Fripp discloses the method of claim 29, wherein the one or more coatings are applied via chemical vapor deposition (Column 14: lines 30-55).
Regarding Claim 78, Fripp discloses the method of claim 29, further comprising forming an article from the dissolvable composition, wherein the forming comprises casting, spark plasma sintering (SPS), additive manufacturing, hot isostatic pressing (HIP), press-forging, or extruding (Column 5: lines 23-60).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh (U.S. Pub. No. 2016/0320769) in view of Fripp.
Regarding Claim 1, Deffenbaugh discloses a downhole isolation device comprising a dissolvable composition Deffenbaugh does not disclose the composition of said dissolvable composition  
Fripp discloses the composition of a downhole isolation device comprising core particles (52), the Core particles (52) comprising a first material (Column 10: line 61 - Column 11: line 7); 
Coating layers (60) disposed on outer surfaces of the Core particles (52), the Coating layers (60) comprising a second material (Column 14: lines 30-55); and 
A third material (53 or 63), wherein the third material (53 or 63) is in the form of coating layers disposed on outer surfaces of the second material (Column 14: lines 30-55) or particles mixed with the Core particles (52); 
Wherein the third material (53 or 63) is reactive with water to form an electrolyte (Column 12: lines 4-21), wherein the first material (Column 10: line 61 - Column 11: line 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to use the compositon of the downhole isolation device in Fripp as the composition of the dissolvable component of the downhole isolation device in Deffenbaugh to be placed into a wellbore, as the omission of omission of the composition dissolvable portion of the downhole isolation device in Deffenbaugh would lead the reader to consult the relevant art in order to apply the specifics of both.
Regarding Claim 34, Deffenbaugh and Fripp render obvious the dissolvable composition of claim 1, Deffenbaugh further discloses wherein the dissolvable composition forms at least a portion of an article, wherein the article is an aerial drone, a land-based drone, a medical implement as Deffenbaugh teaches dissolvable downhole isolation devices acting as drones (100) within the wellbore even when separated from their delivery system.
Regarding Claim 35, Deffenbaugh discloses a downhole isolation device including dissolvable compositions (Paragraph [0066]) typically utilized for water-dissolvable downhole isolation devices acting as drones (100) within the wellbore even when separated from their delivery system.

Contacting an article with water, wherein the article comprises a dissolvable composition, the dissolvable composition comprising a first material (Column 10: line 61 - Column 11: line 7); 
A second material (Column 14: lines 30-55); and 
A third material (53 or 63); wherein, upon or after contact with water, the third material (53 or 63) reacts with the water to form electrolytes (Column 12: lines 4-21), and wherein upon or after formation of the electrolytes (Column 12: lines 4-21) the first material (Column 10: line 61 - Column 11: line 7) and the second material (Column 14: lines 30-55) react in a galvanic reaction (Column 9: lines 9-24), 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to use composition of the downhole isolation device of Fripp as the composition of the dissolvable component of the downhole isolation device of Deffenbaugh as the omission of delivery method in the invention of Fripp and the omission of the composition of the dissolvable portion of the downhole isolation device in Deffenbaugh would lead the reader to consult the relevant art for the specifics of both.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Fripp as applied to claim 35 above, further in view of Sage (U.S. Patent No. 10,612,332).
Regarding Claim 36, Deffenbaugh and Fripp render obvious the method of claim 35, but do not disclose wherein the article is an aerial drone, and wherein the method includes flying the drone to a first location; 
Wherein contacting the article with water includes landing the drone (30) in the water; or 
Wherein the article is a land-based drone or a vehicle, and wherein the method includes driving the land-based drone or vehicle to a first location; 
Wherein contacting the article with water includes driving the land-based drone or vehicle into the water; or wherein the article is a medical implant, and wherein contacting the article with water includes allowing water within a human body to contact the medical implant.
Sage discloses the delivery of ball-shaped downhole elements (30) deliverable via aerial drone, wherein contacting the article with water includes landing the drone (30) in the water (in the wellbore).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to combine the delivery method of a ball-shaped article intended as a downhole isolation device with the ball-shaped downhole isolation device rendered obvious by the Deffenbaugh and Fripp, as the omission of a method to deliver the downhole isolation device to the wellbore in the invention of Deffenbaugh/Fripp and the omission of the composition of the ball-shaped downhole element would lead the reader to consult the relevant art for the specifics of the above combination. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, 77, and 78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679